181 N.W.2d 124 (1970)
186 Neb. 99
STATE of Nebraska, Appellee,
v.
Frederick Walker BUSSE, Appellant.
No. 37502.
Supreme Court of Nebraska.
November 13, 1970.
Donald R. Prinz, Omaha, for appellant.
Clarence A. H. Meyer, Atty. Gen., James J. Duggan, Asst. Atty. Gen., Lincoln, for appellee.
*125 Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN and NEWTON, JJ.
SMITH, Justice.
Defendant pleaded guilty on October 7, 1969, to the offense of shooting with intent to kill, wound, or maim. On October 24, the court sentenced him to 5 to 15 years imprisonment. The victim was a police officer. Defendant had a record of four prior felony convictions. He subsequently and unsuccessfully moved for leave to withdraw his plea on grounds of involuntariness of the plea and ineffective assistance of counsel. On appeal he asserts error in denial of his motion.
Affidavits by defendant and another state that counsel "represented" or "led them to believe" that defendant would receive a 5-year sentence. The verbatim record of proceedings at arraignments of defendant for plea and sentence is filled with searching inquiry and clear statements by court and defense counsel. Defendant's acknowledgement in context leaves no room for doubt respecting voluntariness of the plea and effective assistance of counsel.
The mere fact that an accused upon a plea of guilty receives a sentence greater than the sentence he anticipated is insufficient to render his plea involuntary or the assistance of his counsel ineffective. See State v. Alvarez, 185 Neb. 557, 177 N.W.2d 591 (1970).
The ruling on the motion was correct.
Affirmed.